DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claim limitation “means for …” in claims 31-40 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (10,188,976 B2).

7.	Regarding to claims 22 and 23, Cho et al teach the steps of measuring the pressure via  a pressure sensor (160, col. 3, lines 43-47, col. 4, lines 51-58, col. 5, lines 16-27).
8.	Regarding to claim 24, Cho et al teach the step of determining the magnitude of pressure drop (col. 7, lines 50-67).
9.	Regarding to claims 25 and 26, Cho et al teach the step of scheduling a replacement of a filter (430 in Fig. 4, col. 8, lines 1-14, col. 6, line 59 through col. 7, line 11).
10.	Regarding to claims 27-29, Cho et al teach the steps of estimating the curve of data as a reference chart to determine the service life of a filter by measuring the pressure drop over time and correlating the curve with the service life behavior of a filter (Fig. 2, col. 5, line 42 through col. 6, line 67).
11.	Regarding to claim 30, Cho et al teach the step of scheduling the replacement of a filter (430 in Fig. 4, col. 8, lines 1-14).
12.	Regarding to claim 31, Cho et al teach a system for predicting the service life of a new filter installed in an air cleaner comprising means for determining the pressure drop across the filter (col. 4, line 59 through col. 5, line 15), means for graphically 
13.	Regarding to claims 32 and 33, Cho et al teach means for measuring the pressure via  a pressure sensor (160, col. 3, lines 43-47, col. 4, lines 51-58, col. 5, lines 16-27).
14.	Regarding to claim 34, Cho et al teach means for determining the magnitude of pressure drop (col. 7, lines 50-67).
15.	Regarding to claims 35 and 66, Cho et al teach means for scheduling a replacement of a filter (430 in Fig. 4, col. 8, lines 1-14, col. 6, line 59 through col. 7, line 11).
16.	Regarding to claims 37-39, Cho et al teach means for estimating the curve of data as a reference chart to determine the service life of a filter by measuring the pressure drop over time and correlating the curve with the service life behavior of a filter (Fig. 2, col. 5, line 42 through col. 6, line 67).
17.	Regarding to claim 40, Cho et al teach means for scheduling the replacement of a filter (430 in Fig. 4, col. 8, lines 1-14).
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 14, 2021